Exhibit 99 UNIFIRST ANNOUNCES FINANCIAL RESULTS FOR THE SECOND QUARTER OF FISCAL 2012 Wilmington, MA (March 28, 2012) UniFirst Corporation (NYSE: UNF) today announced results for its second quarter of fiscal 2012, which ended on February 25, 2012. Revenues for the quarter were $310.0 million, up 11.3% from $278.6 million for the second quarter a year ago.Net income was $19.2 million ($0.96 per diluted common share), compared to the second quarter of fiscal 2011 when net income was $16.3 million ($0.82 per diluted common share). For the first six months, revenues were $623.0 million, up 12.9% from $551.7 million in the prior year.Net income was $45.0 million ($2.26 per diluted common share), compared to the first half of fiscal 2011 when net income was $40.0 million ($2.02 per diluted common share). Core laundry revenues for the quarter were $277.2 million, up 12.3% from those reported in the same period in fiscal 2011.Excluding the effects of acquisitions and a slightly weaker Canadian dollar, core laundry revenues increased 11.2%. Income from operations for this segment grew 18.9% compared to the second quarter of fiscal 2011. As a percentage of revenues, income from operations also increased to 9.9% from 9.3% a year ago. Ronald D. Croatti, UniFirst President and Chief Executive Officer said, “We are very pleased with the quarterly results of our core laundry operations which account for approximately 89% of our consolidated revenues.The continuing impact of higher merchandise amortization as a percentage of revenues in this segment was more than offset by positive operating leverage produced by the strong top line growth.” Revenues for the Specialty Garments segment, which consists of nuclear decontamination and cleanroom operations, were $23.5 million for the second quarter of fiscal 2012 and fiscal 2011.Income from operations for this segment decreased to $2.6 million in the quarter compared to $3.7 million a year earlier. The decrease was due to higher costs of revenues in the quarter compared to a year ago. The net income comparison for the quarter benefited from a decrease in net interest expense of $1.7 million from the second quarter of fiscal 2011.The decrease was due to the expiration of an interest rate swap in March 2011 and the payment of $75.0 million in private placement notes that came due in June 2011. UniFirst continues to maintain a solid balance sheet and overall financial position.Cash and cash equivalents on hand at the end of the quarter totaled $59.3 million. Cash provided by operating activities for the first half of the year was $60.4 million, up 85.3% compared to the first half of fiscal 2011. In addition, the percentage of debt to total capital declined to 11.0% from 13.1% at the end of fiscal 2011. On March 27, 2012, the Company entered into a settlement related to environmental litigation. As a result of the settlement, the Company expects to recognize a pre-tax gain in its fiscal third quarter of approximately $6.7 million. This gain is expected to positively impact earnings by approximately $0.21 per diluted common share and consists of amounts previously received but not recognized into income as well as amounts that the Company will receive in the third quarter. Outlook Mr. Croatti continued, “We continue to focus on driving results through solid execution of our sales and service fundamentals despite what continues to be a sluggish employment recovery. Based on the strength of our results for the first half of the year as well as our outlook for the second half, we are raising our full year fiscal 2012 guidance.We now project revenues to be between $1.235 billion and $1.245 billion and diluted earnings per share to be between $4.10 and $4.25.This guidance excludes the positive impact of the Company’s March 27, 2012 settlement of environmental litigation.” Conference Call Information UniFirst will hold a conference call today at 10:00 a.m. (ET) to discuss its quarterly financial results, business highlights and outlook. A simultaneous live webcast of the call will be available over the Internet and can be accessed at www.unifirst.com. About UniFirst Corporation UniFirst Corporation is one of the largest providers of workplace uniforms, protective clothing, and facility services products in North America. The Company employs approximately 11,000 Team Partners who serve more than 240,000 customer locations in 45 U.S. states, Canada, and Europe from over 200 customer service, distribution, and manufacturing facilities.UniFirst is a publicly held company traded on the New York Stock Exchange under the symbol UNF and is a component of the Standard & Poor's 600 Small Cap Index. Forward Looking Statements This public announcement may contain forward looking statements that reflect the Company’s current views with respect to future events and financial performance. Forward looking statements contained in this public announcement are subject to the safe harbor created by the Private Securities Litigation Reform Act of 1995 and are highly dependent upon a variety of important factors that could cause actual results to differ materially from those reflected in such forward looking statements. Such factors include, but are not limited to, uncertainties regarding the Company’s ability to consummate and successfully integrate acquired businesses, uncertainties regarding any existing or newly-discovered expenses and liabilities related to environmental compliance and remediation, the Company’s ability to compete successfully without any significant degradation in its margin rates, seasonal fluctuations in business levels, our ability to preserve positive labor relationships and avoid becoming the target of corporate labor unionization campaigns that could disrupt our business, the effect of currency fluctuations on our results of operations and financial condition, our dependence on third parties to supply us with raw materials, any loss of key management or other personnel, increased costs as a result of any future changes in federal or state laws, rules and regulations or governmental interpretation of such laws, rules and regulations, uncertainties regarding the price levels of natural gas, electricity, fuel and labor, the impact of adverse economic conditions and the current tight credit markets on our customers and such customers’ workforce, the level and duration of workforce reductions by our customers, the continuing increase in domestic healthcare costs, demand and prices for our products and services, rampant criminal activity and instability in Mexico where our principal garment manufacturing plants are located, additional professional and internal costs necessary for compliance with recent and proposed future changes in Securities and Exchange Commission, New York Stock Exchange and accounting rules, strikes and unemployment levels, the Company’s efforts to evaluate and potentially reduce internal costs, economic and other developments associated with the war on terrorism and its impact on the economy, general economic conditions and other factors described under “Item 1A. Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended August 27, 2011 and in other filings with the Securities and Exchange Commission. When used in this public announcement, the words “anticipate,” “optimistic,” “believe,” “estimate,” “expect,” “intend,” and similar expressions as they relate to the Company are included to identify such forward looking statements.The Company undertakes no obligation to update any forward looking statements to reflect events or circumstances arising after the date on which such statements are made. UniFirst Corporation and Subsidiaries Consolidated Statements of Income Thirteen weeks ended Twenty-six weeks ended February 25, February 26, February 25, February 26, (In thousands, except per share data) 2012 (2) 2011 (2) 2012 (2) 2011 (2) Revenues $ Operating expenses: Cost of revenues (1) Selling and administrative expenses (1) Depreciation and amortization Total operating expenses Income from operations Other (income) expense: Interest expense Interest income (749 ) (654 ) (1,380 ) (1,236 ) Exchange rate (gain) loss (56 ) (219 ) (391 ) (250 ) Income before income taxes Provision for income taxes Net income $ Income per share – Basic Common Stock $ Class B Common Stock $ Income per share – Diluted Common Stock $ Income allocated to – Basic Common Stock $ Class B Common Stock $ Income allocated to – Diluted Common Stock $ Weighted average number of shares outstanding – Basic Common Stock ClassB Common Stock Weighted average number of shares outstanding – Diluted Common Stock (1) Exclusive of depreciation on the Company’s property, plant and equipment and amortization on its intangible assets (2) Unaudited UniFirst Corporation and Subsidiaries Condensed Consolidated Balance Sheets (In thousands) February 25, 2012 (1) August 27, Assets Current assets: Cash and cash equivalents $ $ Receivables, net Inventories Rental merchandise in service Prepaid and deferred income taxes Prepaid expenses Total current assets Property, plant and equipment: Land, buildings and leasehold improvements Machinery and equipment Motor vehicles Less - accumulated depreciation Goodwill Customer contracts and other intangible assets, net Other assets $ $ Liabilities and shareholders' equity Current liabilities: Current maturities of long-term debt $ $ Accounts payable Accrued liabilities Total current liabilities Long-term liabilities: Long-term debt, net of current maturities Accrued liabilities Accrued and deferred income taxes Total long-term liabilities Shareholders' equity: Common Stock Class B Common Stock Capital surplus Retained earnings Accumulated other comprehensive income Total shareholders' equity $ $ (1) Unaudited UniFirst Corporation and Subsidiaries Detail of Operating Results Revenues Thirteen weeks ended February 25, February 26, Dollar Percent (In thousands, except percentages) 2012 (1) 2011 (1) Change Change Core Laundry Operations $ $ $ 12.3 % Specialty Garments (15 ) -0.1 First Aid Consolidated total $ $ $ 11.3 % Twenty-six weeks ended February 25, February 26, Dollar Percent (In thousands, except percentages) 2012 (1) 2011 (1) Change Change Core Laundry Operations $ $ $ 13.2 % Specialty Garments First Aid Consolidated total $ $ $ 12.9 % Income from Operations Thirteen weeks ended February 25, February 26, Dollar Percent (In thousands, except percentages) 2012 (1) 2011 (1) Change Change Core Laundry Operations $ $ $ 18.9 % Specialty Garments (1,152 ) -30.9 First Aid (56 ) -6.4 Consolidated total $ $ $ 11.4 % Twenty-six weeks ended February 25, February 26, Dollar Percent (In thousands, except percentages) 2012 (1) 2011 (1) Change Change Core Laundry Operations $ $ $ 8.6 % Specialty Garments First Aid 23 Consolidated total $ $ $ 9.5 % (1) Unaudited UniFirst Corporation and Subsidiaries Consolidated Statements of Cash Flows Twenty-sixweeks ended (In thousands) February 25, 2012 (1) February 26, 2011 (1) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation Amortization of intangible assets Amortization of deferred financing costs Share-based compensation Accretion on environmental contingencies Accretion on asset retirement obligations Deferred income taxes Changes in assets and liabilities, net of acquisitions: Receivables (11,698 ) (17,538 ) Inventories (1,348 ) (10,602 ) Rental merchandise in service (10,246 ) (10,165 ) Prepaid expenses (3,169 ) (1,292 ) Accounts payable (1,699 ) (2,138 ) Accrued liabilities Prepaid and accrued income taxes (10,941 ) Net cash provided by operating activities Cash flows from investing activities: Acquisition of businesses - (16,326 ) Capital expenditures (34,275 ) (31,191 ) Other (464 ) 35 Net cash used in investing activities (34,739 ) (47,482 ) Cash flows from financing activities: Proceeds from long-term obligations - Payments on long-term obligations (54,325 ) (1,102 ) Proceeds from exercise of Common Stock options Payment of cash dividends (1,418 ) (1,414 ) Net cash used in financing activities (14,919 ) (1,507 ) Effect of exchange rate changes (254 ) Net increase (decrease)in cash and cash equivalents (13,771 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ (1) Unaudited
